Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-33 are pending in this office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 8, 2019, October 22, 2019, and January 14, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the CROSS-REFERENCE TO RELATED APPLICATIONS section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Purohit (U.S. Patent Pub. No. 2015/0052354) in view of Knight et al. (U.S. Patent Pub. No. 2004/0008713).

Regarding claim 1, Purohit teaches an integrated circuit comprising: at least one connection node (paragraph 0035) configured to: receive a data object via the at least one connection node (paragraph 0039 and fig. 2, ref. num 50), disassemble the data object into a plurality of data fragments (paragraph 0009 and fig. 2, ref. num 53), encrypt the plurality of data fragments (paragraph 0040 and fig. 2, ref. num 54), and send the plurality of encrypted data fragments to a plurality of storage locations (paragraph 0040 and fig. 2, ref. num 55).
Purohit does not specifically teach a secure circuit.
Knight et al. teaches a secure circuit electrically connected to the at least one connection node (paragraph 0047).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine a secure circuit, as taught by Knight et al., with the method of Purohit.  It would have been obvious for such modifications because the secure circuit helps prevent illegal access to the data since the data is in an unencrypted state for a part of the processing.

Regarding claim 2, Purohit as modified by Knight et al. teaches wherein the secure circuit comprises a fragmentation block, an encryption block, and a distribution interface block configured to interface with the plurality of storage locations (see fig. 12 of Knight et al.).

Regarding claim 3, Purohit teaches wherein the secure circuit is configured to individually encrypt each of the data fragments based, in part, on an encryption algorithm (paragraph 0039).

claim 4, Purohit teaches wherein the secure circuit is configured to generate a manifest comprising at least decryption data based on the encryption algorithm (paragraph 0041).

Regarding claim 5, Purohit teaches wherein the secure circuit is configured to individually encrypt each of the data fragments upon generating each respective data fragment (paragraph 0040).

Regarding claim 6, Purohit teaches wherein the secure circuit is configured to transmit the plurality of encrypted data fragments to the plurality of storage of storage locations based on a data map of a data repository comprising mapping information for storage to the plurality of storage locations (paragraph 0045).

Regarding claim 7, Purohit teaches wherein the secure circuit is communicatively coupled to a trusted file manager system comprising the plurality of storage locations (paragraph 0038).

Regarding claim 8, Purohit teaches wherein the secure circuit is communicatively coupled to a memory circuit via the at least one connection node, wherein the secure circuit is further configured to receive the data object from the memory circuit (paragraph 0034).

Regarding claim 9, Purohit teaches wherein the data object is received as a plurality of pieces in a sequential order based on content of the data object (paragraph 0015).

Regarding claim 10, Purohit teaches wherein the secure circuit is configured to disassemble each of the plurality of pieces upon reception of each respective piece (paragraph 0009).

claim 11, Purohit as modified by Knight et al. teaches further comprising one or more external pins comprising the at least one connection node, wherein the secure circuit is coupled to a data bus via the one or more external pins (see paragraph 0115 of Knight et al.).

Regarding claim 12, Purohit as modified by Knight et al. teaches wherein the integrated circuit is an application specific integrated circuit (see paragraph 0047 of Knight et al.).

Regarding claim 13, Purohit as modified by Knight et al. teaches wherein the integrated circuit is a field programmable gate array (see paragraph 0047 of Knight et al.).

Regarding claim 14, Purohit as modified by Knight et al. teaches further comprising a processor circuit coupled to the secure circuit via an internal data bus (see paragraph 0115 of Knight et al.).

Regarding claim 15, Purohit teaches an integrated circuit comprising: at least one connection node (paragraph 0035) configured to: receive an electrical signal indicative of a request to access a data object via the at least one connection node (paragraph 0041 and fig. 3, ref. num 60), retrieve a plurality of encrypted data fragments stored at a plurality of storage locations (paragraph 0041 and fig. 3, ref. num 61-63), decrypt the plurality of encrypted data fragments (paragraph 0041 fig. 3, ref. num 64), and reassemble the decrypted data fragments into the data object (paragraph 0042 and fig. 3, ref. num 65 and 67).
Purohit does not specifically teach decrypt circuitry.
Knight et al. teaches a decrypt circuit electrically connected to the at least one connection node (paragraph 0047).
Knight et al., with the method of Purohit.  It would have been obvious for such modifications because a dedicated circuitry for decryption provides faster decryption processing.

Regarding claim 16, Purohit as modified by Knight et al. teaches wherein the decrypt circuit comprises an interface block configured to interface with the plurality of storage locations, a decryption block, and a reassembly block (see fig. 12 of Knight et al.).

Regarding claim 17, Purohit teaches wherein the signal indicative of a request to access a data object comprises an identification of at least one manifest for decrypting a subset of the plurality of data fragments and identifying the subset of the plurality of data fragments (paragraph 0041).

Regarding claim 18, Purohit teaches wherein the at least one manifest is encrypted, wherein the decrypt circuit is configured to decrypt the manifest (paragraph 0009).

Regarding claim 19, Purohit teaches wherein the decrypt circuit is configured to, based on the at least one manifest, retrieve and decrypt the subset of the plurality data fragments (paragraph 0041 and fig. 3, ref. num 64).

Regarding claim 20, Purohit teaches wherein the decrypt circuit is configured to decrypt each data fragment as each data fragment of the subset of the plurality of data fragments is received (paragraph 0041).

claim 21, Purohit teaches wherein the at least one manifest comprises a data map of a data repository comprising mapping information for retrieving the subset of the plurality of data fragments from the plurality of storage locations (paragraph 0045).

Regarding claim 22, Purohit teaches wherein the decrypt circuit is configured reassemble the subset of data fragments based on the at least one manifest (paragraph 0042 and fig. 3, ref. num 65/67).

Regarding claim 23, Purohit as modified by Knight et al. teaches wherein the decrypt circuit is communicatively coupled to a memory circuit via the at least one connection node, wherein the decrypt circuit is further configured to electrically transmit the reassemble decrypted data fragments to the memory circuit (see fig. 12 Encryption/Decryption circuit of Knight et al.).

Regarding claim 24, Purohit as modified by Knight et al. teaches further comprising one or more external pins comprising the at least one connection node, wherein the decrypt circuit is coupled to a data bus via the one or more external pins (see paragraph 0115 of Knight et al.).

Regarding claim 25, Purohi as modified by Knight et al.t teaches wherein the integrated circuit is an application specific integrated circuit (see paragraph 0047 of Knight et al.).

Regarding claim 26, Purohit as modified by Knight et al. teaches wherein the integrated circuit is a field programmable gate array (see paragraph 0047 of Knight et al.).

Regarding claim 27, Purohit as modified by Knight et al. teaches further comprising a processor circuit coupled to the decrypt circuit via an internal data bus (see paragraph 0115 of Knight et al.).
claim 28, Purohit teaches an integrated circuit comprising: a plurality of connection nodes comprising at least a first connection node and a second connection node (paragraph 0041) configured to: receive a data object via the first connection node (paragraph 0039 and fig. 2, ref. num 50), disassemble the data object into a plurality of data fragments (paragraph 0009 and fig. 2, ref. num 53), encrypt the plurality of data fragments (paragraph 0040 and fig. 2, ref. num 54), and send the plurality of encrypted data fragments to a plurality of storage locations (paragraph 0040 and fig. 2, ref. num 55); and receive an electrical signal indicative of a request to access a data object via the second connection node (paragraph 0041 and fig. 3, ref. num 60), retrieve a plurality of encrypted data fragments stored at a plurality of storage locations (paragraph 0041 and fig. 3, ref. num 61-63), decrypt the plurality of encrypted data fragments (paragraph 0041 fig. 3, ref. num 64), and reassemble the decrypted data fragments into the data object (paragraph 0042 fig. 3, ref. num 65 and 67).
Purohit does not teach a secure intellectual property (IP) block coupled to the first connection node or and a decrypt IP block coupled to the second connection node.
Replace teaches a secure intellectual property (IP) block coupled to the first connection node (fig. 12, Encrypt circuit) and a decrypt IP block coupled to the second connection node (fig. 12, Decrypt circuit).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine a secure block and a decrypt block, as taught by Knight et al., with the method of Purohit.  It would have been obvious for such modifications because the secure circuit helps prevent illegal access to the data since the data is in an unencrypted state for a part of the processing.

Regarding claim 29, Purohit teaches wherein at least one or more of the secure IP block and the decrypt IP block is an asynchronous IP block (see paragraph 0115 of Knight et al.).

claim 30, Purohit as modified by Knight et al. teaches wherein the secure IP block and the decrypt IP block are configured to operate independently (see paragraph 0115 of Knight et al.).

Regarding claim 31, Purohit as modified by Knight et al. teaches wherein the integrated circuit is an application specific integrated circuit (see paragraph 0047 of Knight et al.).

Regarding claim 32, Purohit as modified by Knight et al. teaches wherein the integrated circuit is a field programmable gate array (see paragraph 0047 of Knight et al.).

Regarding claim 33, Purohit as modified by Knight et al. teaches further comprising a processor circuit coupled to at least the decrypt IP block and the secure IP block via an internal data bus (see paragraph 0115 of Knight et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433